REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim(s) 1-3, 5-13 & 15-22 is/are allowed.
Claim(s) 4 & 14 is/are canceled.
The following is an examiner’s statement of reasons for allowance.
In interpreting the currently amended claim(s), in light of the Specification and the Applicant’s argument(s) filed on 3/4/21, the Examiner finds the claimed invention to be patentably distinct from the prior art(s) of records.  Specifically, the prior art(s) of records, individually or in combination, fail to explicitly teach, suggest or render obvious the claimed invention as recited in independent claim(s) 1 & 11.
The prior art(s) of record fail(s) to teach or suggest individually or in combination that “at the first service node, receiving a data message for a particular data message flow for which the first service node does not maintain state information, the data message received from a forwarding element of the second network that selects between the service nodes for data messages directed to the endpoints of the first network; identifying a second service node of service nodes to perform the service for the received data message, wherein the second service node stores state information for the particular data message flow; and forwarding the data message to the second service node, wherein (i) the second service node performs the service for the data message and sends state information for the particular data message flow to the first service node and (ii) the first service node uses the state information to perform the service for subsequent data messages in the particular data message flow without forwarding the subsequent data messages to the second service node” as set forth in independent claim(s) 1 & 11 and in light of applicant’s argument(s) filed 3/4/21.

Contact Information
The present application is being examined under the pre-AIA  first to invent provisions. 
THUONG NGUYEN whose telephone number is (571)272-3864.  The examiner can normally be reached on Monday-Friday 9:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THUONG NGUYEN/Primary Examiner, Art Unit 2449